DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 07, 2022 has been entered.

Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7, 11-14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 7, 13 and 18, the claim recites the limitation “when coordinates of a node group received from the second moving robot is not pre-aligned on a map, … and when the coordinates of the node group received from the second moving robot is pre-aligned on the map…” It is unclear as to exactly how a node group is or is not “pre-aligned” on the map.  Specifically, Examiner questions what exactly constitutes as the claimed pre-alignment.  Examiner points to Figs. 23 and 24 and [0210] and [0212] of the instant specification (reproduced below).
[0210] Referring to FIG. 23, if the node group GB of another moving robot is not pre-aligned on the map of the moving robot in the process (S242), a process (S244) of aligning coordinates of a node group GB received from the other moving robot (another moving robot) on a map of one moving robot (the moving robot) is performed. At the same time, a process (S244) of aligning coordinates of a node group GA received from one moving robot (the moving robot) on a map of the other moving robot (another moving robot) is performed. In FIG. 23, unlike FIG. 22, it is found that the node group information GB of another moving robot entirely moves 
    PNG
    media_image1.png
    769
    570
    media_image1.png
    Greyscale
and aligned on the map of the moving robot.

[AltContent: textbox (Fig. 23)][0212] Referring to FIG. 24, when coordinates of a node group GB received from another moving robot is pre-aligned on the map of the moving robot in the process (S242), a process (S245) of modifying coordinates of a node generated by one moving robot (the moving robot) on a map of one moving robot (the moving robot) based on measured edge constraints EC2 and EC3 is performed. At the same time, a process (S245) of modifying coordinates of a node generated by the other moving robot (another moving robot) on a map of the one another moving robot is performed.
[AltContent: textbox (Fig. 24)]
    PNG
    media_image2.png
    744
    639
    media_image2.png
    Greyscale
According to the cited paragraphs, Fig. 23 refers to the situation in which the received node group is not pre-aligned, while Fig. 24 refers to a situation in which the received node group is pre-aligned.  However, as is evident in the figures, it appears that there is no alignment (or pre-alignment) in either figure.  Therefore, it is unclear as to what exactly Applicant is referring to in the conditional limitations “when coordinates of a node group received from the second moving robot is not pre-aligned on a map, … and when the coordinates of the node group received from the second moving robot is pre-aligned on the map…”  Accordingly, the claims are rendered indefinite.
These limitations will be interpreted “as best understood” in light of the specification.

Regarding claims 2, 11-12, and 14, the claims are rejected at least due to their respective dependencies on one of the above rejected claims.

Response to Arguments
Applicant's arguments filed April 07, 2022  have been fully considered but they are not persuasive. 
	Regarding Applicant’s argument that the applied sections of Lázaro relate to a different concept of removing non-aligned nodes, and no not teach the amended features of claim 1, Examiner Respectfully disagrees.  Cited section IV, subsection C of Lázaro states each matching can result in zero or more solutions.  Each solution is then converted in an edge and added to a pool of candidate edges.  Lazaro then runs a RANSAC based procedure. Based on errors, inliers and outliers are determined and a decision is made whether to accept a match or not.  The bottom row of Fig. 5 is an example of outliers being produced as a result of an incorrect closure, and that configuration of nodes is rejected.  The nodes themselves are not removed.  Instead, it is merely a configuration of nodes from a pool of possible solutions that is removed in order to select the most accurate solution (i.e. the inliers). In other words, inliers are selected and nodes are modified based on errors (i.e. edge constraints).  Each time a new scan, i.e. a node group, is received it is matched against the local map of the robot. This results in a set of transformations between the received nodes and the map MA and are converted into edges (i.e. edge constraints). The edges are inserted in a pool. The RANSAC validation is done at every step (Lázaro: pg. 1073).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lázaro et al. (NPL: M. T. Lázaro, L. M. Paz, P. Piniés, J. A. Castellanos and G. Grisetti, "Multi-robot SLAM using condensed measurements," 2013 IEEE/RSJ International Conference on Intelligent Robots and Systems, 2013, pp. 1069-1076, doi: 10.1109/IROS.2013.6696483., hereinafter Lázaro).

Regarding claim 1, Lázaro teaches:
A map learning method of a first moving robot, comprising (see at least Abstract):
generating, by the first moving robot, node information based on a constraint measured during traveling (see at least Section 1, pg. 1069, disclosing “Solving a graph based SLAM problem involves to construct a graph whose nodes represent robot poses or landmarks and in which an edge between two nodes encodes a sensor measurement that constrains the connected poses.”)
receiving node group information of a second moving robot (see at least Section 1, pg. 1070,  disclosing “Each robot in the team computes its own map, but it refines it by integrating a set of virtual or condensed measurements coming from the other robots. These condensed measurements can be seen as a reduced version of the graph constructed by the other robots that contains only the information relevant to the receiver in order to refine its own map.” See also section IV, sub-section B, pg. 1072; Fig. 3, disclosing robot A receives a current local map from robot B, i.e. at least node group information)
measuring a loop constraint between two nodes generated by the first moving robot (see at least Section III, pg. 1071, disclosing computing an error in a measurement between two nodes),
modifying coordinates of the nodes, generated by the first moving robot, on a map based on the measured loop constraint (see at least Section III, pg. 1071, disclosing “The goal of a maximum likelihood approach is to find the configuration of nodes x∗ which minimizes the overall error…,” i.e. the configuration, or coordinates, of the nodes is based on the error, i.e. the loop constraint; see also Section IV, pg. 1072, disclosing “When the robot moves for a certain distance, a new node is added to the graph, and the odometry measurement is used to label the edge between the new and the previous robot positions. The laser scan acquired at the new position is matched against a set of candidate scans stored in the nodes of the graph. The  candidate nodes are selected if the current robot position falls in their uncertainty ellipses. This gives a set of candidate loop closing edges between non-temporally subsequent nodes, that are inserted in the graph upon validation by a RANSAC based procedure described in Section IV-C”);
measuring an edge constraint between a node generated by the first moving robot and a node generated by the second moving robot (See at least section IV, sub-section B, pg. 1072; Figs. 3-4, disclosing “A matching procedure is executed to align the two local maps, and results in a set of candidate edges connecting the map of A and the map of B (see Figure 3b).” I.e., an edge constraint is at least measured); and
aligning coordinates of a node group, received from the second moving robot, on the map based on the measured edge constraint (See at least section IV, sub-section B, pg. 1072; Fig. 3, disclosing “A matching procedure is executed to align the two local maps, and results in a set of candidate edges connecting the map of A and the map of B (see Figure 3b).” I.e., at least coordinates of the node groups are aligned); and
modifying coordinates of at least one of the nodes generated by the first moving robot on the map based on the measured edge constraint (See at least section IV, sub-section B, pg. 1072-1073; Fig. 3, disclosing “Finally A, includes these measurements in its own graph to get a more consistent map (see Figure 3e).” See also section IV, sub-section C, pg. 1073, disclosing aligning the local maps),
wherein the edge constraint is measured based on comparing acquisition image information corresponding to the node generated by the first moving robot and acquisition image information corresponding to the node generated by the second moving robot (see at least Section III, pg. 1071, disclosing the node measurements can be computed using a visual place recognition system or scan matching, i.e. acquisition image information), and
wherein the method further comprises:
when coordinates of a node group received from the second moving robot is not pre-aligned on a map, aligning the coordinates of the node group received from the second moving robot on the map based on the measured edge constraint (see at least section IV, sub-section C, Fig. 5, disclosing map alignment),
and, when the coordinates of the node group received from the second moving robot is pre-aligned on the map, modifying the coordinates of the node generated by the first moving robot on the map based on the measured edge constraint (see at least section IV, sub-section C, Fig. 5, disclosing map alignment; see also Fig. 5, pg. 1074, disclosing the procedure can be used when the local maps are from different robots, i.e. the node generated by either the first or second robot can be modified).
Regarding claim 2, Lázaro teaches:
The map learning method of claim 1, further comprising transmitting node group information of the first moving robot to the second moving robot (See at least section IV, sub-section A, disclosing a communication model between robots A and B).

Regarding claim 7, Lázaro teaches:
A map learning method (Abstract), comprising:
generating, by a plurality of moving robots, node information of each of the plurality of moving robots based on constraint measured during traveling (see at least Section 1, pg. 1069, disclosing “Solving a graph based SLAM problem involves to construct a graph whose nodes represent robot poses or landmarks and in which an edge between two nodes encodes a sensor measurement that constrains the connected poses.” See also Fig. 1; See also Section IV, disclosing “Each robot executes a standard laser-based SLAM pipeline: the state of the system is stored in a pose-graph which is constantly optimized by the g2o optimizer. When the robot moves for a certain distance, a new node is added to the graph, and the odometry measurement is used to label the edge between the new and the previous robot positions.”)
transmitting and receiving node group information of each of the plurality of moving robots with one another (see at least Section 1, pg. 1070,  disclosing “Each robot in the team computes its own map, but it refines it by integrating a set of virtual or condensed measurements coming from the other robots. These condensed measurements can be seen as a reduced version of the graph constructed by the other robots that contains only the information relevant to the receiver in order to refine its own map.” See also section IV, sub-section B, pg. 1072; Fig. 3, disclosing robot A receives a current local map from robot B, i.e. at least node group information)
measuring an edge constraint between two nodes respectively generated by the plurality of moving robots (See at least section IV, sub-section B, pg. 1072; Figs. 3-4, disclosing “A matching procedure is executed to align the two local maps, and results in a set of candidate edges connecting the map of A and the map of B (see Figure 3b).” I.e., an edge constraint is at least measured)
aligning coordinates of a node group received from another moving robot on a map of one moving robot based on the measured edge constraint (See at least section IV, sub-section B, pg. 1072; Fig. 3, disclosing “A matching procedure is executed to align the two local maps, and results in a set of candidate edges connecting the map of A and the map of B (see Figure 3b).” I.e., at least coordinates of the node groups are aligned) and aligning coordinates of a node group received from one moving robot on a map of the other moving robot based on the measured edge constraint (see at least Fig. 3, disclosing “A localizes B and determines a set of candidate edges connecting the two maps; c) A informs to B which of its nodes it has matched; d) B computes condensed measurements that connect the nodes in its own map that appear in the edges found by A; d) A includes these edges in its own graph)
modifying coordinates of a node generated by one moving robot on the map of one moving robot based on the measured edge constraint, and modifying coordinates of a node generated by the another moving robot on a map of the another moving robot based on the measured edge constraint (See at least section IV, sub-section B, pg. 1072-1073; Fig. 3, disclosing “Finally A, includes these measurements in its own graph to get a more consistent map (see Figure 3e).” See also section IV, sub-section C, pg. 1073, disclosing aligning the local maps)
aligning coordinates of a node group received from the another moving robot on a map of one moving robot based on the measured edge constraint (See at least section IV, sub-section B, pg. 1072; Fig. 3, disclosing “A matching procedure is executed to align the two local maps, and results in a set of candidate edges connecting the map of A and the map of B (see Figure 3b).” I.e., at least coordinates of the node groups are aligned; see also Section IV, sub-section A, pg. 1072, disclosing “To manage the graph, a robot sends the following types of messages:
• A list of nodes of the other robot’s local map it has matched against its own local map.
• A condensed graph extracted by its own graph and containing the edges among the nodes that have been matched by some other robot. These messages are sent whenever a new node is added to the graph, based on the number of mates in range.”) and aligning coordinates of a node group received from one moving robot on a map of the another moving robot based on the measured edge constraint see at least Fig. 3, disclosing “A localizes B and determines a set of candidate edges connecting the two maps; c) A informs to B which of its nodes it has matched; d) B computes condensed measurements that connect the nodes in its own map that appear in the edges found by A; d) A includes these edges in its own graph);and 
when the coordinates of the node group received from the another moving robot is pre-aligned on the map, modifying the coordinates of the node generated by one moving robot on the map based on the measured edge constraint (see at least See at least section IV, sub-section C, Fig. 5, disclosing map alignment; see also Fig. 5, pg. 1074, disclosing the procedure can be used when the local maps are from different robots), and modifying the coordinates of the node generated by the another moving robot on the map on the map of another moving robot based on the measured edge constraint (see at least See at least section IV, sub-section C, Fig. 5, disclosing map alignment; see also Fig. 5, pg. 1074, disclosing the procedure can be used when the local maps are from different robots) 
wherein the edge constraint is measured based on comparing acquisition image information corresponding to the node generated by the one moving robot and acquisition image information corresponding to the node generated by the another moving robot (see at least Section III, pg. 1071, disclosing the node measurements can be computed using a visual place recognition system or scan matching, i.e. acquisition image information).
wherein the method further comprises:
when coordinates of a node group received from the second moving robot is not pre-aligned on a map, aligning the coordinates of the node group received from the second moving robot on the map based on the measured edge constraint (see at least section IV, sub-section C, Fig. 5, disclosing map alignment),
and, when the coordinates of the node group received from the second moving robot is pre-aligned on the map, modifying the coordinates of the node generated by the first moving robot on the map based on the measured edge constraint (see at least section IV, sub-section C, Fig. 5, disclosing map alignment; see also Fig. 5, pg. 1074, disclosing the procedure can be used when the local maps are from different robots, i.e. the node generated by either the first or second robot can be modified).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lázaro in view of  SAJAD SAEEDI et al. (NPL: “Multiple-Robot Simultaneous Localization and Mapping: A Review,” hereinafter Saeedi, from Applicant’s IDS dated November 12, 2020).

Regarding claim 11, Lázaro teaches:
The map learning method of claim 7, wherein the node group information comprises information on each node (see at least See at least section IV, sub-section C, pg. 1073, disclosing each node consists of a robot pose and a laser scan acquired at that pose, i.e. information on each node)…
… wherein, when received node information and stored node information are different with respect to an identical node, latest node information is selected based on the node update time information (see at least Section IV, sub-section A, pg. 1072, disclosing up-to-date estimated locations of the last N nodes are sent, i.e. the latest node information is selected and sent, and the scans for map alignment are according to the most recent list or estimates off the nodes).
Lázaro does not explicitly teach:
…wherein the information on each node comprises node update time information, and….
However, in the same field of endeavor, mobile robot control, Saeedi teaches:
…wherein the information on each node comprises node update time information (Section 5.3.9, disclosing time stamps for each sensor reading, i.e. each node), and….
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the node information to include a time stamp, as taught by Saeedi.  One would have been motivated to make this modification in order to help provide synchronization between robots, as taught by Saeedi in section 5.3.9.

Regarding claim 12, the combination of Lázaro and Saeedi teaches:
The map learning method of claim 11,… 
Furthermore, Lázaro teaches:
	…wherein the plurality of moving robot is three or more moving robots (See at least Section V, disclosing the cooperation of 3 robots), and wherein node group information received by a first moving robot from a second moving robot comprises node group information received by the second moving robot from a third moving robot (see at least Section V, disclosing each robot was able to meet and localize some other robot into its own map; see also Section IV, sub-section B, pg. 1072-1073, disclosing the algorithm is implemented within a robot A using, for each other robot B at least the most recent local map MB consisting of the
last N nodes, that is used for cross-localization.).

Claims 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McLurkin et al. (US PUB 2004/0024490, hereinafter McLurkin) in view of Lazaro.

	Regarding claim 13, McLurkin teaches:
 A moving robot comprising (Abstract; Fig. 1, element 100): 
a driving device configured to move a main body ([0059]; Fig. 1A, element 142, disclosing a locomotion apparatus);
a travel constraint measurement device configured to measure a travel constraint ([0031]; Fig. 1A, element 102, disclosing a sensing apparatus that generates data related to the robot surroundings, i.e. a travel constraint);
a receiver ([0041]; Fig. 1A, element 104, disclosing a receiving apparatus that receives data from other robots) configured to…
a controller ([0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a controller) configured to…
wherein the controller includes: a node group coordinate alignment module to (McLurkin: [0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a node group coordinate alignment module)…
a node information modification module (McLurkin: [0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a node information modification module) that,…
wherein the node information modification module (McLurkin: [0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a node information modification module) is configured that,…
McLurkin does not explicitly teach:
a receiver configured to receive node group information of another moving robot; and
a controller configured to generate node information on a map based the travel constraint, and add the node group information of the another moving robot to the map. 
…align coordinates of a node group received from the another moving robot on the map based on an edge constraint measured between a node generated by the moving robot and a node generated by the another moving robot
…when the coordinates of the node group received from the another moving robot is pre-aligned on the map, modify coordinates of the node generated by the moving robot on the map based on the measured edge constraint,
…modify coordinates of the node generated by the moving robot on the map based on at least one of a loop constraint or an edge constraint measured between two nodes, and 
wherein the edge constraint is measured based on comparing acquisition image information corresponding to the node generated by the one moving robot and acquisition image information corresponding to the node generated by the another moving robot
…when coordinates of a node group received from the second moving robot is not pre-aligned on a map, aligning the coordinates of the node group received from the second moving robot on the map based on the measured edge constraint, and
 when the coordinates of the node group received from the second moving robot is pre-aligned on the map, modifying the coordinates of the node generated by the first moving robot on the map based on the measured edge constraint
However, in the same field of endeavor, mobile robot control, Lazaro teaches:
… receive node group information of another moving robot (see at least Section 1, pg. 1070,  disclosing “Each robot in the team computes its own map, but it refines it by integrating a set of virtual or condensed measurements coming from the other robots. These condensed measurements can be seen as a reduced version of the graph constructed by the other robots that contains only the information relevant to the receiver in order to refine its own map.” See also section IV, sub-section B, pg. 1072; Fig. 3, disclosing robot A receives a current local map from robot B, i.e. at least node group information); and
…configured to generate node information on a map based the travel constraint (see at least Section III, pg. 1071, disclosing computing an error in a measurement between two nodes, i.e. a travel constraint) and add the node group information of the another moving robot to the map (see at least Fig. 3, disclosing “A localizes B and determines a set of candidate edges connecting the two maps; c) A informs to B which of its nodes it has matched; d) B computes condensed measurements that connect the nodes in its own map that appear in the edges found by A; d) A includes these edges in its own graph)
…align coordinates of a node group received from the another moving robot on the map based on an edge constraint measured between a node generated by the moving robot and a node generated by the another moving robot (See at least section IV, sub-section B, pg. 1072; Fig. 3, disclosing “A matching procedure is executed to align the two local maps, and results in a set of candidate edges connecting the map of A and the map of B (see Figure 3b).” I.e., at least coordinates of the node groups are aligned)
…when the coordinates of the node group received from the another moving robot is pre-aligned on the map, modify coordinates of the node generated by the moving robot on the map based on the measured edge constraint (see at least See at least section IV, sub-section C, Fig. 5, disclosing map alignment; see also Fig. 5, pg. 1074, disclosing the procedure can be used when the local maps are from different robots)
…modify coordinates of the node generated by the moving robot on the map based on at least one of a loop constraint or an edge constraint measured between two nodes (see at least See at least section IV, sub-section C, Fig. 5, disclosing map alignment; see also Fig. 5, pg. 1074, disclosing the procedure can be used when the local maps are from different robots), and 
wherein the edge constraint is measured based on comparing acquisition image information corresponding to the node generated by the one moving robot and acquisition image information corresponding to the node generated by the other moving robot (see at least Section III, pg. 1071, disclosing the node measurements can be computed using a visual place recognition system or scan matching, i.e. acquisition image information), 
when coordinates of a node group received from the second moving robot is not pre-aligned on a map, aligning the coordinates of the node group received from the second moving robot on the map based on the measured edge constraint (see at least section IV, sub-section C, Fig. 5, disclosing map alignment),
and, when the coordinates of the node group received from the second moving robot is pre-aligned on the map, modifying the coordinates of the node generated by the first moving robot on the map based on the measured edge constraint (see at least section IV, sub-section C, Fig. 5, disclosing map alignment; see also Fig. 5, pg. 1074, disclosing the procedure can be used when the local maps are from different robots, i.e. the node generated by either the first or second robot can be modified).

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of McLurkin to include generating node group information (including an edge constraint) and adding the node information to another moving robot as taught by Lázaro.  One would have been motivated to make this modification in order to provide a highly detailed, more robust map using multiple robots, as taught by Lázaro in at least Section I.

Regarding claim 14, the combination of McLurkin and Lázaro teaches:
The moving robot of claim 13, further comprising a transmitter (McLurkin: [0048]; Fig. 1A, element 106, disclosing a transmitting apparatus that transmits signals and other data to other robots) configured to….
Furthermore, Lázaro teaches:
…transmit node group information of the moving robot to the another moving robot (Section IV, sub-section A, disclosing communication between moving robots).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of McLurkin to include transmitting node group information to another moving robot. One would have been motivated to make this modification in order to provide a highly detailed, more robust map using multiple robots, as taught by Lázaro in at least Section I.

Regarding claim 18, McLurkin teaches:
 A system for a plurality of moving robots comprising a first moving robot and a second moving robot (Fig. 2, elements 202, 208),
wherein the first moving robot comprises:
a first driving device configured to move the first moving robot ([0059]; Fig. 1A, element 142, disclosing a locomotion apparatus);
a first travel constraint measurement device configured to measure a travel constraint of the first moving robot ([0031]; Fig. 1A, element 102, disclosing a sensing apparatus that generates data related to the robot surroundings, i.e. a travel constraint);
a first receiver ([0041]; Fig. 1A, element 104, disclosing a receiving apparatus that receives data from other robots) configured to… 
a first transmitter ([0048] Fig. 1A, element 106, disclosing a transmitting apparatus, i.e. a transmitter) configured to…
… a first controller configured to ([0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a controller)
wherein the first controller includes a first node information modification module (McLurkin: [0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a node information modification module) to…
…wherein the first controller comprises a first node group coordinate alignment module configured to (McLurkin: [0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a node group coordinate alignment module)…

McLurkin does not explicitly teach:
…receive node group information of the second moving robot 
…transmit node group information of the first moving robot to the second moving robot 
…generate node information on a first map based on the travel constraint of the first moving robot, and add the node group information of the second moving robot to the first map…
… [modifying] coordinates of a node generated by the first moving robot on the map based on at least one of a loop constraint or an edge constraint measured between two nodes
…align coordinates of a node group received from the second moving robot on the first map based on an edge constraint measured between a node generated by the first moving robot and a node generated by the second moving robot,…
wherein the edge constraint is measured based on comparing acquisition image information corresponding to the node generated by the one moving robot and acquisition image information corresponding to the node generated by the other moving robot.
wherein the first node information modification module is configured that when coordinates of a node group received from the second moving robot is not pre-aligned on a map, aligning the coordinates of the node group received from the second moving robot on the map based on the measured edge constraint, and
 when the coordinates of the node group received from the second moving robot is pre-aligned on the map, modifying the coordinates of the node generated by the first moving robot on the map based on the measured edge constraint

However, in the same field of endeavor, mobile robot control, Lazaro teaches:
…receive node group information of the second moving robot (see at least Section 1, pg. 1070, disclosing “Each robot in the team computes its own map, but it refines it by integrating a set of virtual or condensed measurements coming from the other robots. These condensed measurements can be seen as a reduced version of the graph constructed by the other robots that contains only the information relevant to the receiver in order to refine its own map.” See also section IV, sub-section B, pg. 1072; Fig. 3, disclosing robot A receives a current local map from robot B, i.e. at least node group information)
…transmit node group information of the first moving robot to the second moving robot (See at least section IV, sub-section A, disclosing a communication model between robots A and B)
…generate node information on a first map based on the travel constraint of the first moving robot (see at least Section III, pg. 1071, disclosing computing an error in a measurement between two nodes, i.e. a travel constraint) ), and add the node group information of the second moving robot to the first map (see at least Fig. 3, disclosing “A localizes B and determines a set of candidate edges connecting the two maps; c) A informs to B which of its nodes it has matched; d) B computes condensed measurements that connect the nodes in its own map that appear in the edges found by A; d) A includes these edges in its own graph)
… [modifying] coordinates of a node generated by the first moving robot on the map based on at least one of a loop constraint or an edge constraint measured between two nodes (see at least Section III, pg. 1071, disclosing “The goal of a maximum likelihood approach is to find the configuration of nodes x∗ which minimizes the overall error…,” i.e. the configuration, or coordinates, of the nodes is based on the error, i.e. the loop constraint; see also Section IV, pg. 1072, disclosing “When the robot moves for a certain distance, a new node is added to the graph, and the odometry measurement is used to label the edge between the new and the previous robot positions. The laser scan acquired at the new position is matched against a set of candidate scans stored in the nodes of the graph. The  candidate nodes are selected if the current robot position falls in their uncertainty ellipses. This gives a set of candidate loop closing edges between non-temporally subsequent nodes, that are inserted in the graph upon validation by a RANSAC based procedure described in Section IV-C”)
…align coordinates of a node group received from the second moving robot on the first map based on an edge constraint measured between a node generated by the first moving robot and a node generated by the second moving robot (See at least section IV, sub-section B, pg. 1072; Fig. 3, disclosing “A matching procedure is executed to align the two local maps, and results in a set of candidate edges connecting the map of A and the map of B (see Figure 3b).” I.e., at least coordinates of the node groups are aligned),…
wherein the edge constraint is measured based on comparing acquisition image information corresponding to the node generated by the one moving robot and acquisition image information corresponding to the node generated by the other moving robot (see at least Section III, pg. 1071, disclosing the node measurements can be computed using a visual place recognition system or scan matching, i.e. acquisition image information).
when coordinates of a node group received from the second moving robot is not pre-aligned on a map, aligning the coordinates of the node group received from the second moving robot on the map based on the measured edge constraint (see at least section IV, sub-section C, Fig. 5, disclosing map alignment),
and, when the coordinates of the node group received from the second moving robot is pre-aligned on the map, modifying the coordinates of the node generated by the first moving robot on the map based on the measured edge constraint (see at least section IV, sub-section C, Fig. 5, disclosing map alignment; see also Fig. 5, pg. 1074, disclosing the procedure can be used when the local maps are from different robots, i.e. the node generated by either the first or second robot can be modified).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of McLurkin to include generating node group information (including an edge constraint) and adding the node information to another moving robot as taught by Lázaro.  One would have been motivated to make this modification in order to provide a highly detailed, more robust map using multiple robots, as taught by Lázaro in at least Section I.
Furthermore, McLurkin does not explicitly teach:
wherein the second moving robot comprises:
a second driving device configured to move the second moving robot;
a second travel constraint measurement device configured to measure a travel constraint of the second moving robot;
a second receiver configured to receive the node group information of the first moving robot;
a second transmitter configured to transmit the node group information of the second moving robot to the second moving robot; and
a second controller configured to generate node information to a second map based on the travel constraint of the second moving robot, and add the node group information of the first moving robot to the second map
wherein the second controller is configured to include a second node information modification module to modify coordinates of a node generated by the second moving robot on the second map based on the loop constraint or the edge constraint,
… wherein the second controller comprises a second node group coordinate alignment module configured to align coordinates of a node group received from the first moving robot on the second map based on the edge constraint.
However, the addition of a second node group coordinate alignment module, a second drive unit, measurement unit, receiver, transmitter and controller in the second robot taught by McLurkin would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention as an obvious duplication of parts (see MPEP 2144).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure 
Fong et al. (US 10,962,376 B2), disclosing adaptive SLAM mapping.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664